PREGERSON, Circuit Judge,
dissenting:
The law has pulled a fast one with the ripeness doctrine. Both the district court and this court found that execution by gas is cruel and unusual punishment. See Fierro v. Gomez, 865 F.Supp. 1387, 1415 (N.D.Cal.1994); Fierro v. Gomez, 77 F.3d 301, 309 (9th Cir.), cert. granted, vacated, — U.S. -, 117 S.Ct. 285, 136 L.Ed.2d 204 (1996). By refusing to addi'ess the merits of this case, we are compounding the cruelty by precluding a condemned individual from challenging the legality of his punishment unless he first chooses an unconstitutional method of execution. This is a cruel hoax. I therefore dissent.